Detailed Action
 Claims 1-20 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Terence Ellard  (hereafter Ellard ) US 5871448 A published on Feb 16, 1999; and further in view of Steven J. Ferry US 20060041245 A1, (hereafter Ferry), US 20060041245 A1, published on February 23, 2006.


    PNG
    media_image1.png
    373
    488
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    335
    511
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    353
    511
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    471
    736
    media_image4.png
    Greyscale


Regarding claim 1, Ellard teaches A transperineal stepper (figs. 1-5 , page 2. Col. 57, the stepper assembly 10), comprising:
an acoustic probe (fig. 1, page 3 col. 3-4, Ultrasound probe 24 ) including a first end which is insertable into a patient (fig 1, page 3, col. 4-9, Ultrasound probe 24 transducer element 28 is brought into proximity with the prostate via insertion in the rectal opening.);
a base ( figs. 1-3, page 3 col. 29, the lowermost portion is a base or body portion 34) ;
and enabling longitudinal movement of , the probe mounting structure and the acoustic probe with respect to the base (figs 2-5, page 5 col. 4-21, by turning the knob 112 the ultrasound probe 24 and probe holder 22 move longitudinal relative to the body 34, where the body 34 includes the lowermost portion is a base or the body portion 34. The probe mounting structure correspond to  the probe holder 22 as shown Figs. 1-3 above  and page 3 col. 4).  
Wherein a displacement of the acoustic probe and the probe mounting structure to be longitudinally displaced with respect to the base (figs 2-5, page 5 col. 4-21, by turning the knob 112 the ultrasound probe 24 and probe holder 22 move longitudinal relative to the body 34, where the body 34 includes the lowermost portion is a base or the body portion 34).  
However, it is noted that Ellard does not specifically teach “a gearless longitudinal translation device, wherein the gearless longitudinal translation device comprises: a first friction wheel having at least a first beveled side surface, and a second friction wheel  having at least a second beveled surface; and a first linear rod 
On the other hand , Ferry teaches a gearless longitudinal translation device (figs. 1-7, and 11 below, [0007] , [0044], [0046], [0060], [0070], a drive unit or mechanism, a drive unit 30 (advancer 30), drive units 208 (the advancer 200). The motion control mechanism comprises an open device path bounded on opposite sides by a pair of wheels for drivingly engaging an elongate medical device in the device path. 
The gearless longitudinal translation device corresponds to an advancer 30 and /or advancer 200, see annotated figs. Below) :


    PNG
    media_image5.png
    496
    610
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    465
    671
    media_image6.png
    Greyscale

Fig. 1 is a front perspective view of a first of drive unit / advancer 30
Fig. 3 is a front perspective view of drive unit/advancer 30 shown in FIG. 1, with the sliding cover removed

    PNG
    media_image7.png
    467
    525
    media_image7.png
    Greyscale



Fig.4. is a bottom perspective view of the drive unit shown in FIG. 1, with the bottom remove
a first friction wheel (figs.1-4, [0048], [0050], [0054], the driven wheel 64) having at least a first beveled side surface (figs.1-4, [0046],[0053], [0061],[0067]-[0067], the movable sliding cover 44. The first beveled side surface corresponds to the sliding cover 44 ), and a second friction wheel (figs.1-4, [0048],[0051],[0054], the driven wheel 62)  having at least a second beveled surface (figs.1-4, [0051],[0053], the fixedly mounted on the bottom, the base 42. The second beveled side surface corresponds to the base plate 204 ); 
and a first linear rod (fig. 4, [0051],[0059],  the rod in spring 102. The first linear rod corresponds to the rod inside the spring 266 or spring 102) disposed between the first and second friction wheels and in contact with the first and second beveled surfaces (figs. 1, 3, 4, [0051], he driven wheel 64 is mounted on a shaft 92 that is snap-fitted into and extending vertically from a slot (not shown) in a floor 94 of the base 42. An upper end 96 of the shaft 92 fits in a groove 78 (shown in fig. 4) extending transversely along an inner surface 100 of the sliding cover 44. A spring rod 102 is stretched, beneath the base floor 94, between an edge 104 of the sliding cover 44 and a vertical support 106 of the base 42. The spring force of spring 102 thus pulls the sliding cover 44 horizontally toward the driven wheel shaft 92. When the cover 44 is in a closed position, the force of the spring 102 causes an end 108 of the groove 98 to press against the shaft upper end 96. The driven wheel 64 thus is pressed against a medical device engaged between the driven wheel 64 and the driven wheel 62. The linear rod corresponds to the spring rod 102. The first friction wheel corresponds to the drive wheel 64. The second friction wheel corresponds to the driven wheel 62 (see fig. 3 above). The first beveled surfaces corresponds to the movably sliding cover 44 ,  and the second beveled surfaces corresponds to the base plate 42 (see fig. 1 above))
wherein a displacement of the first linear rod longitudinally with respect to the first and second friction wheels (Figs 3, 11, abstract, [0051],[0070], the spring force of spring 102 thus pulls the sliding cover 44 horizontally toward the driven wheel shaft 92. When the cover 44 is in a closed position, the force of the spring 102 causes an end 108 of the groove 98 to press against the shaft upper end 96. The driven wheel 64 thus is pressed against a medical device engaged between the driven wheel 64 and the driven wheel 62).
It would have been obvious to a person of ordinary skill in the art at the time of filing to replace  the gears utilized to generate a movement  carriage  taught by Ellard with  the resilient members configured to allow movement of the base plates relative to each other  using a plurality of wheels and  a pair of spring  taught by  Ferry.
The suggestion/motivation for doing allow user of  Ellard to create a smooth liner movement , minimize frictional force  and  minimize energy consumed by the ultrasound carriage.

Regarding claim 2, Ferry further teaches an axle (fig. 3, [0051], the driven wheel 64 is mounted on a shaft 92) connecting the first friction wheel and second friction wheel (fig. 3, 4, [0051], the spring force of spring 102 thus pulls the sliding cover 44 horizontally toward the driven wheel shaft 92 . When the cover 44 is in a closed position, the force of the spring 102 causes an end 108 of the groove 98 to press against the shaft upper end 96. The driven  wheel 64 thus is pressed against a medical device engaged between the driven wheel 64 and the driven wheel 62, wherein the axle correspond to the shaft 92 as shown in fig. 3), and
 a bearing (fig. 3, [0052], a U shaped lever arm or handle 110) disposed in contact with the axle at a side of the axle which is opposite the first linear rod (figs.3, 4, U-shaped handle are rotatably mounted over two sides 114 of the sliding cover 44 on a pair of opposed pivots 116 The pivots 116 extend toward each other through two cams 118. The cover 44 is biased by the spring 102 to a closed position against the shaft upper end 96, and the handle 110 is biased to lie flush against the cover 44. (see fig 4 above)),
wherein the bearing applies a force to the first and second friction wheels to push the first and second friction wheels against the first linear rod (in figs. 3, 4, [0052]-[0054],  at least one elongate medical device is loaded into the drive unit 30 or advancer 30 by laying and pressing a length of the device into the slot 54 between the opposed the driven wheels 62 and 64, until the device is engaged by the wheels.  The sliding cover 44 is pulled by the spring 102 into a closed position over the elongate medical device. The first friction wheels corresponds to the driven wheel 64.  The second friction wheels corresponds to the driven wheel 62. The first linear rod corresponds to the spring rod 102).
It would have been obvious to a person of ordinary skill in the art at the time of filing to replace  the gears utilized to generate a movement  carriage  taught by Ellard with  the resilient members configured to allow movement of the base plates relative to each other  using a plurality of wheels and  a pair of spring  taught by  Ferry.
The suggestion/motivation for doing allow user of  Ellard to create a smooth liner movement , minimize frictional force  and  minimize energy consumed by the ultrasound carriage.

Regarding Claim 3, Ferry further teaches the bearing is pressed by a spring force against the axle (figs. 1-4, [0052]-0054], At least one elongate medical device is loaded into the drive unit 30 by laying and pressing a length of the device into the slot 54 . The cover 44 is biased by the spring rod 102 to a closed position against the shaft upper end 96, the cams are biased in an upright position as shown in fig. 4 , and the handle 110 is biased to lie flush against the cover 44.).
It would have been obvious to a person of ordinary skill in the art at the time of filing to replace  the gears utilized to generate a movement  carriage  taught by Ellard with  the resilient members configured to allow movement of the base plates relative to each other  using a plurality of wheels and  a pair of spring  taught by  Ferry.
The suggestion/motivation for doing allow user of  Ellard to create a smooth liner movement , minimize frictional force  and  minimize energy consumed by the ultrasound carriage.

Regarding claim 4, Ferry further teaches the gearless longitudinal translation device (fig. 11, [0060],[0084], the advancer 200 is adapted for advancing multiple devices, it has two drive unit of 208. The drive units 208 or advancer 200 has a longitudinal axis 222 of common drive base 212. The gearless longitudinal translation device corresponds to the advance 200 annotated in fig. 9 below):







    PNG
    media_image8.png
    431
    748
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    792
    1295
    media_image9.png
    Greyscale




 Fig. 7: shows an end view of a gearless longitudinal translation device.



a third friction wheel (in fig 11, above, [0084], the right opposite wheel(W-3)  to the wheel 252 . the third friction wheel corresponds to the right opposite wheel or W-3, as annotated in fig 11, above) having at least a third beveled surface, and a fourth -3-friction wheel  having at least a fourth beveled surface (fig. 11, [0067], as annotated in the fig. 11  above, the right opposite wheel 252 (W-3),  a floor or drive unit base 264, the farthest opposite wheel or proximal end wheel(W-4), and sliding cover 220 or the proximal end sliding cover 220. The third  beveled surfaces corresponds to a floor or drive unit base 264,  the fourth  beveled surfaces corresponds to the proximal end sliding cover 220,  and the fourth friction wheel corresponds to proximal end wheel or W-4); 
and a coupling element (fig 11, [0062]-[2064], a common slot 230 centered by a longitudinal axis 222 of the drive base 212 ) coupling the second friction wheel to the third friction wheel (fig. 11, [0062]-[0064], as annotated in fig. 11  above, a corresponding a pair of wheels 252 and right opposite wheel protrude into each slot 216, which engage one or more medical devices in the slot 216. A guide base 226 extends distally from the drive base 212. The slots 216 extend into the guide base 226 and converge to form a common slot 230 at a distal end 232 of the guide base 226. A coupling element corresponds to the common slot 230).
It would have been obvious to a person of ordinary skill in the art at the time of filing to replace  the gears utilized to generate a movement  carriage  taught by Ellard with  the resilient members configured to allow movement of the base plates relative to each other  using a plurality of wheels and  a pair of spring  taught by  Ferry.
The suggestion/motivation for doing allow user of  Ellard to create a smooth liner movement , minimize frictional force  and  minimize energy consumed by the ultrasound carriage.

Regarding claim  5, Ferry further teaches a first axle (fig.11 , [0067], a shaft 262)  connecting the first friction wheel and second friction wheel (fig 11, [0067],[0070], the driven wheel 254 , and the driven wheel 252. The axle correspond to the shaft 262 as shown in figs. 11 above);
a second axle (Fig. 11, [0065], [0070], a vertically mounted shaft 256 )  connecting the third friction wheel  and fourth friction wheel (fig. 11, [0065], each drive unit 208 has a rigid drive shaft 258 rotatably mounted longitudinally in the drive base 212 and extending proximally through the drive base 212. The vertical mounted shaft 256 connecting the right opposed wheel 252 (W-3) and the proximal end wheel 254 (W-4));
a first bearing (fig. 11, [0065], [0066], a rigid drive shaft 258 located to the right side of the longitudinal axis 222 (see fig.11 above)) disposed in contact with the first axle at a side of the axle which is opposite the first linear rod (fig. 11, [0070], a corresponding rigid drive shaft 258 relative in contact with the corresponding  shaft 262 which is opposite to the corresponding spring rod 266), 
wherein the first bearing applies a first force to the first and second friction wheels to push the first and second friction wheels against the first linear rod (figs. 11, [0067],[0070], At least one elongate medical device is loaded into the appropriate drive unit 208 by laying and pressing a length of the device into the slot 216 between the opposed wheels 252 and 254, wheel 254 is mounted on a shaft 262 snap-fitted into and extending vertically from a slot (not shown) in a floor or drive unit base 264. An upper end 268 of each shaft 262 fits in a groove (not shown) extending transversely along an inner surface of the corresponding sliding cover 220. Each of a pair of springs 266 is stretched, beneath the base floor 264, between an edge 270 of a corresponding sliding cover 220 and a vertical support (not shown) of the drive base 212. the force of the corresponding spring 266 causes an end of the groove (not shown) to press against the shaft upper end 268. The wheel 254 thus is pressed against one or more medical devices engaged between the wheel 254 and the opposed driver wheel 252. A spring force thus pulls a sliding cover 220 horizontally toward the corresponding driven wheel shaft 262 (of course the spring could be arranged to provide a pushing force). When a cover 220 is in a closed position, the force of the corresponding spring 266 causes an end of the groove (not shown) to press against the shaft upper end 268. The driven wheel 254 thus is pressed against one or more medical devices engaged between the wheel 254 and the opposed driver wheel 252); and
a second bearing (in fig. 11, [0065], [0066], a rigid drive shaft 258 located to the right side of the longitudinal axis 222. (see the annotated fig. 11, above)) disposed in contact with the second axle at a side of the second axle which is opposite the second linear rod (fig. 11, [0065],[0068],  the second drive unit 208 placed a vertical shaft 256, a ridged drive shaft 258 and corresponding spring rod 266. The corresponding spring 266 in a closed position against the corresponding shaft 256. A second bearing corresponds to rigid drive shaft 258 to the right side of the longitudinal axis 222. The second axle corresponds to a vertical shaft 256. The second linear rod corresponds to the rod inside the corresponding spring 266 to the right side of the longitudinal axis 222) , 
wherein the second bearing applies a second force to the third and fourth friction wheels to push the third and fourth friction wheels against the second linear rod (figs. 11, [0067],[0070], In fig. 11 above, at least one elongate medical device is loaded into the second drive unit 208 by laying and pressing a length of the device into the slot 216 between  the right opposite wheel 252 and the proximal end wheel 254; and  the corresponding spring 266 causes to push the right opposite wheel 252 and the proximal end wheel 254. The third friction wheel corresponds to the right opposite wheel 252 (W-3). The fourth friction corresponds to  the proximal end wheel 254 (W-4)) .
It would have been obvious to a person of ordinary skill in the art at the time of filing to replace  the gears utilized to generate a movement  carriage  taught by Ellard with  the resilient members configured to allow movement of the base plates relative to each other  using a plurality of wheels and  a pair of spring  taught by  Ferry.
The suggestion/motivation for doing allow user of  Ellard to create a smooth liner movement , minimize frictional force  and  minimize energy consumed by the ultrasound carriage.

Regarding claim 6, the first bearing is pressed by a first spring force against the first axle (fig. 11, [0065], [0067], the driven wheel 252 is mounted on a vertically mounted shaft. 256 in the advancer drive base 212. A worm gear (not shown) is mounted on each shaft 256. the drive unit 208 has a rigid drive shaft 258 rotatably mounted longitudinally in the drive base 212 and extending proximally through the drive base 212. The spring force push a sliding cover 220 horizontally toward the corresponding the wheel shaft 262 . When a cover 220 is in a closed position, the force of the corresponding spring 266 causes an end of the groove (not shown) to press against the shaft upper end 268), and
the second bearing is pressed by a second spring force against the second axle (fig. 11, [0070], when the medical device is loaded, the sliding cover 220 is pulled by the corresponding spring 266 into a closed position over the elongate medical device. Thus the corresponding the right opposite wheel 252 turning(see annotated fig. 11 above) the drive wheel shaft 256.  When the corresponding drive unit motor (not shown) is driven, the corresponding rigid drive shaft 258 turns, turning the corresponding worm 260, which in turn drives the corresponding worm gear (not shown), turning the drive wheel shaft 256 and thus the corresponding drive wheel 252.
It would have been obvious to a person of ordinary skill in the art at the time of filing to replace  the gears utilized to generate a movement  carriage  taught by Ellard with  the resilient members configured to allow movement of the base plates relative to each other  using a plurality of wheels and  a pair of spring  taught by  Ferry.
The suggestion/motivation for doing allow user of  Ellard to create a smooth liner movement , minimize frictional force  and  minimize energy consumed by the ultrasound carriage.

Regarding claim 8, Ellard teaches a knob (figs 1-3, page 5, col. 4,  the knob 112), causing the acoustic probe (fig 1,  page 2. Col. 56, Ultrasound probe 24 ) and the probe mounting structure (figs 2-5, page 5 col. 4-21, by turning the knob 112 the ultrasound probe 24 and probe holder 22 move longitudinal relative to the body 34, where the body 34 includes the lowermost portion is a base or the body portion 34. The probe mounting structure correspond to  the probe holder 22).  
 However it is noted that Ellard doses not specifically teaches “ when the knob is rotated, the first linear rod is displaced longitudinally with respect to the first and second friction wheels”,
On the other hand, Ferry further teaches when a knob (figs. 3, 4, [0053], the handle 110. a knob corresponds to the handle 110 or a drive motor 84 (see.fig.4)) connected to at least one of the one of the first and second -4-friction wheels (figs. 3,4,[0051], [0054], the wheel 64 on a shaft 92 that is snap-fitted into and extending vertically from a slot (not shown) in a floor 94 of the base 42. An upper end 96 of the shaft 92 fits in a groove 78 (shown in FIG. 32) extending transversely along an inner surface 100 of the sliding cover 44. A spring 102 is stretched, beneath the base floor 94, between an edge 104 of the sliding cover 44 and a vertical support 106 of the base 42. When the user rotates the handle 110, The spring force of spring 102 thus pulls the sliding cover 44 horizontally toward the driven wheel shaft 92), 
wherein when the knob is rotated, the first linear rod is displaced longitudinally with respect to the first and second friction wheels (figs. 3,4 , [0051],[0053], [0085], when  a user rotates the handle 110, The spring force of spring 102 pulls the sliding cover 44 horizontally toward the driven wheel shaft 92. When the cover 44 is in a closed position, the force of the spring rod 102 causes an end 108 of the groove 98 to press against the shaft upper end 96. The wheel 64 thus is pressed against a medical device engaged between the wheel 64 and the wheel 62).
It would have been obvious to a person of ordinary skill in the art at the time of filing to replace  the gears utilized to generate a movement  carriage  taught by Ellard with  the resilient members configured to allow movement of the base plates relative to each other  using a plurality of wheels and  a pair of spring  taught by  Ferry.
The suggestion/motivation for doing allow user of  Ellard to create a smooth liner movement , minimize frictional force  and  minimize energy consumed by the ultrasound carriage.

Regarding claim 9, the combination Ellard and Ferry teaches the first linear rod (Figs.4,11, [0051],[0067], Ferry teaches the spring rod 102, the spring rod 266   (see Figs.4, 11) is fixed to the base (Ellard teaches the lowermost portion is a base or body portion 34 (figs. 1-3, page 3 col. 29)) the acoustic probe and probe mounting structure (Ellard teaches Ultrasound probe 24  and the probe holder 22 (see Fig. 1, page 3 col. 3-4)) are connected to the first and second friction wheels (Ferry teaches the two wheel 64 and 62 are connected (figs. 1-7, [0048])), and 
wherein rotation of the knob causes the first and second friction wheels to rotate and move longitudinally with respect to the first linear rod (figs. 3,4 , [0051],[0053], [0085], when  a user rotates the handle 110, The spring force of spring 102 pulls the sliding cover 44 horizontally toward the driven wheel shaft 92. When the cover 44 is in a closed position, the force of the spring rod 102 causes an end 108 of the groove 98 to press against the shaft upper end 96. The wheel 64 thus is pressed against a medical device engaged between the driven wheel 64 and the driven wheel 62), and 
the base in turn causing the acoustic probe and the probe mounting structure to move longitudinally with respect to the base (Ellard teaches by turning the knob 112 the ultrasound probe 24 and probe holder 22 move longitudinal relative to the body 34, wherein the body 34 includes the lowermost portion is a base or the body portion 34 and the probe mounting structure correspond to the probe holder 22).  
It would have been obvious to a person of ordinary skill in the art at the time of filing to replace  the gears utilized to generate a movement  carriage  taught by Ellard with  the resilient members configured to allow movement of the base plates relative to each other  using a plurality of wheels and  a pair of spring  taught by  Ferry.
The suggestion/motivation for doing allow user of  Ellard to create a smooth liner movement , minimize frictional force  and  minimize energy consumed by the ultrasound carriage.

Regarding claim 10, Ellard teaches turn the knob causing the acoustic probe and the probe mounting structure to move longitudinally with respect to the base to move longitudinally with respect to the base (figs 2-5, page 5 col. 4-21, by turning the knob 112 the ultrasound probe 24 and probe holder 22 move longitudinal relative to the body 34, wherein the body 34 includes the lowermost portion is a base or the body portion 34 and the probe mounting structure correspond to  the probe holder 22);
However, it is noted that Ellard doses not teaches “the first and second friction wheels are fixed longitudinally with respect to the base, and wherein rotation of the knob causes the first and second friction wheels to rotate and further causes the first linear rod to move longitudinally with respect to the first and second friction wheels and the base”
On the other hand, Ferry further teaches the first and second friction wheels are fixed longitudinally with respect to the base (figs. 1-4, [0046], [0049], [0051] the wheel 62 is mounted on a shaft 68.  The wheel 64 mounted on a shaft 92. The shaft 68 and 92 are  rotatably mounted about an axis generally perpendicular to the bottom 40, (shown in figs. 3, 4)) 
and wherein rotation of the knob causes the first and second friction wheels to rotate and further causes the first linear rod to move longitudinally with respect to the first and second friction wheels (figs.3, 4,[0051],[0053], a user rotates the handle 110 away from the slot 54 in the base 42, the wheel 64 is mounted on a shaft 92 that is snap-fitted into and extending vertically from a slot (not shown) in a floor 94 of the base 42. An upper end 96 of the shaft 92 fits in a groove 78 (shown in fig. 4) extending transversely along an inner surface 100 of the sliding cover 44. A spring 102 is stretched, beneath the base floor 94, between an edge 104 of the sliding cover 44 and a vertical support 106 of the base 42. The spring force of spring 102 thus pulls the sliding cover 44 horizontally toward the driven wheel shaft 92. When the cover 44 is in a closed position, the force of the spring 102 causes an end 108 of the groove 98 to press against the shaft upper end 96. The driven wheel 64 thus is pressed against a medical device engaged between the driven wheel 64 and the driver wheel 62.) .
It would have been obvious to a person of ordinary skill in the art at the time of filing to replace  the gears utilized to generate a movement  carriage  taught by Ellard with  the resilient members configured to allow movement of the base plates relative to each other  using a plurality of wheels and  a pair of spring  taught by  Ferry.
The suggestion/motivation for doing allow user of  Ellard to create a smooth liner movement , minimize frictional force  and  minimize energy consumed by the ultrasound carriage.

Regarding claim 11, Ellard teaches A device , (fig. 1 page 2. Col. 57, the stepper assembly 10), comprising:
a medical instrument mounting structure the probe mounting structure ( figs. 1-3 page 3 col. 4, the probe holder 22);
Regarding the remaining limitations of claim 11, all claimed limitations are set forth and rejected as per discussion for claims 1 and 10. 
It would have been obvious to a person of ordinary skill in the art at the time of filing to replace  the gears utilized to generate a movement  carriage  taught by Ellard with  the resilient members configured to allow movement of the base plates relative to each other  using a plurality of wheels and  a pair of spring  taught by  Ferry.
The suggestion/motivation for doing allow user of  Ellard to create a smooth liner movement , minimize frictional force  and  minimize energy consumed by the ultrasound carriage.

Regarding claim 12, all claimed limitations are set forth and rejected as per discussion for claim 2.
Regarding claim 13, all claimed limitations are set forth and rejected as per discussion for claim 3.
Regarding claim 14, all claimed limitations are set forth and rejected as per discussion for claim 4.
Regarding claim 15, all claimed limitations are set forth and rejected as per discussion for claim 5.
Regarding claim 16, all claimed limitations are set forth and rejected as per discussion for claim 6.
Regarding claim 18, all claimed limitations are set forth and rejected as per discussion for claim 8.
Regarding claim 19, all claimed limitations are set forth and rejected as per discussion for claim 9.
Regarding claim 20, all claimed limitations are set forth and rejected as per discussion for claim 10.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ellard US 5871448 A published on Feb 16, 1999; and in view of Ferry US 20060041245 A1, published on February 23, 2006; as applied to claims 1 and 11 above, and  further in view of  David Bailey (hereafter Bailey) US 20130209208 A1 published on August 15, 2013. 

Regarding claim 7, Ferry further teaches the first linear rod is cylindrical (fig. 5, 11,  the spring rod 102 that contain the spring 220 is cylindrical as and  shown in fig.4, 11) , the first linear rod (Fig. 4, [0051][0067] the spring 102) is made of stainless steel or titanium and the springs 266 are of a non-magnetic, non-corrosive material such as stainless steel ), 
However the combination of Ellard and Ferry does not teaches “the first linear rod is made of stainless steel or titanium, and the first and second friction wheels  are made of stainless steel or titanium.”
On the other hand, Bailey further taches the first (fig 8E, [0079] wheel 876) and second (fig 8E, [0079] wheel 878) friction wheels  are made of stainless steel or titanium (fig. 4A and 8E, [0094],  materials utilized in building robot 110 are aluminum, titanium, wherein the components of the robot include wheels  876 and 878, and the rod 418).
 It would have been obvious to a person of ordinary skill in the art at the time of filing  to utilize titanium  taught by Bailey to build the rod that contain the spring taught by Ferry.
The suggestion/motivation for doing allow user of  Ellard and Ferry to obtain very strong, light  and easy to clean the rod, 

Regarding claim 17, all claimed limitations are set forth and rejected as per discussion for claim 7 . 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fikirte T Ashine whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FIKIRTE (Fiki) T ASHINE/            Examiner, Art Unit 3793     

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793